

117 HR 5328 IH: No Corrupt Racist Training Act
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5328IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2021Mr. Bishop of North Carolina (for himself, Mr. Duncan, Mr. Harris, Mr. Weber of Texas, Mr. Perry, Mr. Tiffany, Mr. Steube, Mr. Budd, Mr. Newhouse, Mr. Good of Virginia, Mr. Green of Tennessee, Mr. Feenstra, and Mr. Gibbs) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to establish a grant program to make grants to the parents of students served by local educational agencies that teach critical race theory, and for other purposes.1.Short titleThis Act may be cited as the No Corrupt Racist Training Act or the No CRT Act.2.Opportunity grant program(a)In generalThe Secretary shall establish a grant program (to be known as the Opportunity Grant Program) to make grants to parents of eligible students for the purposes described in subsection (d).(b)Application(1)In generalTo be eligible to receive a grant under this section, a parent of an eligible student shall submit to the Secretary an application demonstrating—(A)the household income of such eligible student; and(B)with respect to school year 2021–2022, that the local educational agency serving such eligible student teaches or advances any of the following through curriculum or other activities:(i)Any race is inherently superior or inferior to any other race.(ii)The United States is a fundamentally racist country.(iii)The Declaration of Independence or the United States Constitution are fundamentally racist documents.(iv)An individual’s moral worth is determined by his or her race.(v)An individual, by virtue of his or her race, is inherently racist or oppressive, whether consciously or unconsciously.(vi)An individual, because of his or her race, bears responsibility for the actions committed by members of his or her race.(2)Other requirementsThe Secretary shall accept applications under paragraph (1) on an annual rolling basis and make such application available as a standardized form in electronic and written format.(c)Amount of grantsSubject to the availability of appropriations, each parent of an eligible student who the Secretary determines qualifies for a grant under this section shall receive a grant under this section in an amount that—(1)in the case of an eligible student with a household income less than or equal to 100 percent of the reduced price lunch rate income, is equal to 100 percent of the per-pupil funding with respect to the local educational agency serving such eligible student, as determined by the Secretary;(2)in the case of an eligible student with a household income greater than 100 percent but less than or equal to 150 percent of the reduced price lunch rate income, is equal to 90 percent of the per-pupil funding with respect to the local educational agency serving such eligible student, as determined by the Secretary;(3)in the case of an eligible student with a household income greater than 150 percent but less than or equal to 200 percent of the reduced price lunch rate income, is equal to 80 percent of the per-pupil funding with respect to the local educational agency serving such eligible student, as determined by the Secretary; and(4)in the case of an eligible student with a household income greater than 200 percent but less than or equal to 250 percent of the reduced price lunch rate income, is equal to 70 percent of the per-pupil funding with respect to the local educational agency serving such eligible student, as determined by the Secretary.(d)Use of fundsAny amounts made available to a parent under this section may be used—(1)with respect to an eligible student, to pay the tuition and fees for a private elementary school or a private secondary school;(2)for private tutoring (including through a learning pod or microschool);(3)for the home school expenses of such eligible student;(4)to purchase educational materials, including instruction materials and textbooks for such eligible student;(5)for purchasing electronic devices to facilitate the education of such eligible student; or(6)for such other purposes as the Secretary determines appropriate.(e)Rules of constructionNothing in this section shall be construed to—(1)impact any aspect of private, religious, or home education providers;(2)exclude private, religious, or home education providers from receiving funds pursuant to a grant under this section; or(3)require a qualified educational service provider to alter any creed, practice, admissions policy, or curriculum in order to receive funds pursuant to a grant under this section.(f)Renewal(1)In generalThe Secretary shall renew opportunity grants for parents of eligible students with an approved application under paragraph (2).(2)ApplicationTo be eligible to receive a renewal under this subsection, a parent of an eligible student shall submit to the Secretary an application demonstrating the information described in subsection (b)(1).(3)AdjustmentThe Secretary shall adjust the grant amount to account for any change in household income of the eligible student but may not provide less than the amount described in subsection (c)(4).(g)FundingFrom any amounts appropriated under title I of the Elementary and Secondary Education Act, the Secretary shall use 10 percent of such amounts to carry out this section and award opportunity grants to parents with approved applications in accordance with this section.(h)DefinitionsIn this section:(1)Eligible studentThe term eligible student means a student—(A)served by a local educational agency that teaches or advances any of the following through curriculum or other activities:(i)Any race is inherently superior or inferior to any other race.(ii)The United States is a fundamentally racist country.(iii)The Declaration of Independence or the United States Constitution are fundamentally racist documents.(iv)An individual’s moral worth is determined by his or her race.(v)An individual, by virtue of his or her race, is inherently racist or oppressive, whether consciously or unconsciously.(vi)An individual, because of his or her race, bears responsibility for the actions committed by members of his or her race.(B)From a household with a household income that is less than 250 percent of the reduced price lunch rate income.(2)ESEA termsThe terms local educational agency, parent, and Secretary have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)Household incomeThe term household income has the meaning given such term in section 36B(d)(2) of the Internal Revenue Code of 1986 (26 U.S.C. 36B(d)(2)).(4)Reduced price lunch rate incomeThe term reduced price lunch rate income means 185 percent of the applicable family size income levels contained in the nonfarm income poverty guidelines prescribed by the Office of Management and Budget, as adjusted annually in accordance with subparagraph (B) of section 9(b)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(1)).